Citation Nr: 1040005	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  93-39 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder, as 
secondary to a service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran had active service from September 1956 to August 
1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, denying the claim currently on 
appeal.  

This claim was denied by the Board in a November 2007 decision.  
The Veteran entered a timely appeal to the U.S. Court of Appeals 
for Veterans Claims (Court).  By Order dated in December 2009, 
pursuant to a joint motion, the Court remanded the decision to 
the Board for readjudication.  The claim was subsequently 
remanded by the Board in June 2009 for additional evidentiary 
development.  


FINDINGS OF FACT

The Veteran's back disability has been aggravated by his service-
connected right ankle disability.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for a low back disability due to aggravation by a service-
connected right ankle disability have been met.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2009).  





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  See 38 C.F.R. § 3.310(b); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  However, VA will not 
concede that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 C.F.R. Part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
evidence, if competent and credible, may serve to establish a 
nexus in certain circumstances.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that lay evidence is not incompetent 
merely for lack of contemporaneous medical evidence).  



Facts and Analysis

The Veteran contends that he is entitled to service connection 
for a low back disability.  Specifically, the Veteran has argued 
that his low back disability has been aggravated by his service-
connected right ankle disability.  Upon review of the evidence of 
record, the Board finds that the evidence is at least in 
equipoise.  As such, affording the Veteran the full benefit of 
the doubt, the Board finds that the Veteran's low back disability 
has been aggravated by his service-connected right ankle 
disability.  When a Veteran seeks benefits and the evidence is in 
relative equipoise, the Veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

An August 1996 radiological report notes that the Veteran 
suffered from mild lumbar spondylosis.  The record also contains 
a magnetic resonance image (MRI) from June 1999, revealing rule 
out myositis or inflammatory changes of the lumbar spine, mild 
discogenic disease at the L5-S1 vertebrae, and spondylosis of the 
lumbar spine.  The Veteran underwent a VA examination of the 
spine in April 2002.  He was diagnosed with degenerative 
spondylotic changes of the lumbar spine.  The examiner noted that 
there was no objective evidence of pain throughout the range of 
motion at this time.  The examiner did not offer an etiological 
opinion at this time, to include an opinion as to whether the 
Veteran's back disability was aggravated by his service-connected 
right ankle disability.  

The record also contains a private medical opinion prepared by a 
physician with the initials A.M.G. in June 2003.  According to 
Dr. G, the Veteran's chronic ankle symptoms may result in an 
altered gait pattern.  Such an altered gait could place undue 
stress on the lower back muscles and unnecessary loads on the 
spine.  Dr. G opined that it was as likely as not that the 
Veteran's altered gait, due to his service-connected right ankle 
disability would, over a period of years, contribute to or 
aggravate his low back condition.  

A Veterans Health Administration (VHA) opinion was provided to VA 
in August 2007.  The physician opined that it was not likely that 
the Veteran's low back disability was causally related to his 
service-connected right ankle disability.  Degeneration of the 
spine was noted to be age dependant, occurring universally, 
irrespective of lower extremity disorders.  It was further noted 
that a review of the medical literature failed to reveal any 
article linking abnormal gait, lower extremity pain, or ankle 
injury with the development of back pain or of degenerative 
arthritic disease of the spine.  

Based on the August 2007 opinion, the Board denied the Veteran's 
claim in November 2007.  However, it was remanded by the Court in 
December 2008 because the above opinion failed to address whether 
the Veteran's back disability may have been aggravated by his 
service-connected right ankle disability.  The Veteran was 
subsequently afforded an additional VA examination in March 2010.  
The examiner noted that the Veteran experienced pain upon motion 
of the thoracolumbar spine, and that he suffered from an antalgic 
gait with a short stance phase in the right foot resulting in a 
list to the left side.  The examiner diagnosed the Veteran with 
degenerative spondylotic changes of the lumbar spine with broad-
based posterior bulging distal to the L4-5 vertebrae.  The 
examiner opined that this disability was not etiologically 
related to the Veteran's right ankle disability.  However, the 
examiner further opined that the Veteran's gait had caused 
aggravation of his back pain since he tended to list toward the 
left side protecting his right foot.  The examiner noted that 
this had caused abnormal loading/shear forces in the lumbar area, 
aggravating the pain in his lumbar spine.  

The above evidence demonstrates that the Veteran is entitled to 
service connection for a low back disability.  As already noted, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
See 38 C.F.R. § 3.310(b).  According to the June 2003 private 
physician, as well as the March 2010 VA examiner, the Veteran's 
low back disability was aggravated by his service-connected right 
ankle disability.  Therefore, the Veteran is entitled to service 
connection for a low back disability, to the extent that it has 
been aggravated above and beyond the natural progression of the 
disability.  

Having afforded the Veteran the full benefit of the doubt, his 
claim of entitlement to service connection for a low back 
disability, as a result of aggravation by his service-connected 
right ankle disability, is granted.  See 38 U.S.C. § 5107(b). 


ORDER

Entitlement to service connection for a back disability, as 
secondary to a service-connected right ankle disability, is 
granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


